DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 7/1/22 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a further electrically insulating and thermally conductive interface structure; and a further carrier, wherein the further interface structure covers an exposed surface portion of the further carrier, wherein the protection cap covers at least part of the further interface structure (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "protection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3 thru 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 9,601,408 B2.  Saito discloses (see, for example, FIG. 1) a package 10 comprising an electrically conductive carrier 32, electronic component 12, encapsulant 40, electrically insulating and thermally conductive interface structure 36, and a protection cap 24.  In column 3, lines 25-26, Saito discloses the electrically insulating and thermally conductive interface structure being an insulating layer having high heat conductivity.
Regarding claim 3, see, for example, FIG. 1 wherein Saito discloses the protection cap 24 being fixed on a package body formed by the carrier 32, electronic component 12, encapsulant 40 and interface structure 36.
Regarding claim 4, see, for example, FIG. 1 wherein Saito discloses the protection cap 24 being molded on the package body.
Regarding claim 5, see, for example, FIG. 1 wherein Saito discloses the protection cap 24 additionally covers at least part of the encapsulant 40.
Regarding claim 9, see, for example, column 3, lines 17-18 wherein Saito discloses the protection cap being, for example, Al, a metal.   
Regarding claim 10, see, for example, FIG. 1 wherein Saito discloses a further electrically insulating and thermally conductive interface structure 22, and further carrier 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	In view of the 112 rejection above, claim(s) 1 thru 5, and 7 thru 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al. US 2003/0006501 A1 in view of Santos et al. US 2017/0271229 A1 in view of Shen US 2014/0091461 A1.  Waki discloses (see, for example, FIG. 5) a package 20B comprising an electrically conductive carrier 35, electronic component 21, encapsulant 26, and thermally conductive interface structure 34.  Waki does not clearly disclose the thermally conductive interface structure as being electrically insulating and thermally conductive interface structure.  However, Santos discloses (see, for example, FIG 1) a package 100 comprising an electrically insulating and thermally conductive interface structure 108.  In paragraph [0084], Santos discloses the electrically insulating and thermally conductive interface structure as having electric insulation and thermally conductive properties.  It would have been obvious to one of ordinary skill in the art to have an electrically insulating and thermally conductive interface structure in order to prevent current flow and also to conduct heat out of the electronic component.
Waki in view of Santos does not disclose a protection cap.  However, Shen discloses (see, for example, FIG. 13B) a package 9000 comprising a protection cap 1000.  It would have been obvious to one of ordinary skill in the art to include a protection cap in order to prevent warpage and protect the top of the package.  
Regarding claim 2, see, for example, FIG. 13B wherein Shen discloses the protection cap 1000 being on top of the package body and being configured to be attachable and detachable from the package body.
Regarding claim 3, see, for example, FIG. 13B wherein Shen discloses the protection cap 1000 being fixed on a package body.
Regarding claim 4, see, for example, FIG. 13B wherein Shen discloses the protection cap 1000 being molded on the package body.
Regarding claim 5, see, for example, FIG. 13B wherein Shen discloses the protection cap 1000 additionally covers at least part of the encapsulant.
Regarding claim 7, see, for example, FIG. 13B wherein Shen discloses the wall thickness being thicker in the middle portion of the protection cap 1000 than another wall thickness of the protection cap on the sidewalls.
Regarding claim 8, see, for example, FIG. 13B wherein Shen discloses the protection cap having a guide structure in its middle that guides into the encapsulant.
Regarding claim 9, see, for example, paragraph [0033] wherein Shen discloses the protection cap may be metal.

9.	In view of the 112 rejection above, claim(s) 1 thru 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al. US 2003/0006501 A1 in view of Santos et al. US 2017/0271229 A1 in view of Dudderar et al. 5,767,447.  Waki discloses (see, for example, FIG. 5) a package 20B comprising an electrically conductive carrier 35, electronic component 21, encapsulant 26, and thermally conductive interface structure 34.  Waki does not clearly disclose the thermally conductive interface structure as being electrically insulating and thermally conductive interface structure.  However, Santos discloses (see, for example, FIG 1) a package 100 comprising an electrically insulating and thermally conductive interface structure 108.  In paragraph [0084], Santos discloses the electrically insulating and thermally conductive interface structure as having electric insulation and thermally conductive properties.  It would have been obvious to one of ordinary skill in the art to have an electrically insulating and thermally conductive interface structure in order to prevent current flow and also to conduct heat out of the electronic component.
Waki in view of Santos does not disclose a protection cap.  However, Dudderer discloses (see, for example, FIG. 13B) a package comprising a protection cap 600/504.  It would have been obvious to one of ordinary skill in the art to include a protection cap in order to prevent warpage, allow thermal expansion mismatch, and protect the top of the package.  
Regarding claim 2, see, for example, column 2, lines 13-17 wherein Dudderer discloses the outside surfaces 602 fitting loosely against the rim 500, and therefore, the cap is attachable and detachable from a package body. 
Regarding claim 3, see, for example, FIG. 1 wherein Dudderer discloses the protection cap 600/504 being fixed on a package body.
Regarding claim 4, see, for example, FIG. 1 wherein Dudderer discloses the protection cap 600/504 being molded on the package body.
Regarding claim 5, see, for example, FIG. 1 wherein Dudderer discloses the protection cap 600/504 additionally covers at least part of the encapsulant.  
	Regarding claims 6, and 9, see, for example, column 4, line 11 wherein Dudderer discloses plastic material.
Regarding claim 8, see, for example, FIG. 1 wherein Dudderer discloses the protection cap having a guide structure 504 that guides into the encapsulant.
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 8, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815